Title: To James Madison from William W. Hening, 29 July 1799
From: Hening, William W.
To: Madison, James


Sir,
Albemarle 29th. July 1799
The inclosed proceedings upon the claim of Doctr. Inglis before the board of Commissioners under the 6th. article of the treaty of amity &c. between Great Britain & the United States, exhibit the causes of dissension between the commissioners of the two nations. It is made public “with a view to general information,” and will, I doubt not, afford you much satisfaction in the perusal, especially when it is perceived that the commissioners on the part of the United States have not yielded to the very extraordinary interpretation sought to be applied to the treaty of 1794 by the commissioners of his Britanic Majesty. I am respectfully yrs.
Wm. W: Hening
